       Case 2:18-bk-23109-WB Doc 30 Filed 05/09/19 Entered 05/09/19 18:16:12                                            Desc
                           od13a-Ord/Ntc Dism Ch13 Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                               ORDER AND NOTICE OF DISMISSAL
                       ARISING FROM CHAPTER 13 CONFIRMATION HEARING
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:18−bk−23109−WB
    Charlotte Martha Majewski
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−6088
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 5/9/19


    Address:
    451 N. Laurel Ave.
    Los Angeles, CA 90048


Pursuant to the court's findings and conclusions made at the confirmation hearing in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retain jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: May 9, 2019                                                                Kathleen J. Campbell
                                                                                  Clerk of Court




Form van150−od13a Rev. 06/2017                                                                                              30 / SRB
